Exhibit 10.01

 



SEPARATION AGREEMENT AND RELEASE

 

 

This Separation Agreement and Release ("Agreement") is made by and between
Neuralstem, Inc. (the "Company"), and Jonathan Lloyd Jones ("Employee").

 

WHEREAS, Employee was an “at will” employee of the Company whose employment was
terminated by the Company;

 

WHEREAS, the parties wish to provide for certain severance benefits to Employee
which Employee would not otherwise be entitled to in return for Employee
releasing the Company from any claims arising from or related to the employment
relationship;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as "the Parties") hereby agree as
follows:

 

1. Termination. Employee's employment with the Company terminated effective
April 30, 2017 (“Termination Date”).

 

2. Severance. In addition to any accrued compensation to which Employee is
presently entitled, and in full and complete settlement of any and all existing
or potential claims or disputes by Employee against Company, Company agrees to
pay or provide to Employee severance benefits (“Severance Benefits”).as follows:

 

(a)     the amount of $315,000 payable in 12 equal monthly installments pursuant
to the Company’s normal payroll practices, less applicable witholdings,
commencing with the next regular monthly Company payroll following the Effective
Date of this Agreement; and

 

(b)     the vesting of all outstanding option awards previously granted to
Employee (“Awards”).

 

The Severance Benefits described in this Section 2 will be paid to Employee,
unless stated otherwise, on or after the Effective Date. This Agreement will
become effective on the eighth day after it has been signed by both Parties, if
it has not been revoked as provided for in Section 5 of this Agreement
(“Effective Date”). It is acknowledged and agreed that the Severance Benefits
being offered in this Agreement are more valuable and preferable to Employee
than the severance contemplated in the offer of employment Employee received
from Company and that Employee has agreed to release any other benefits or
claims including any arising out of his Offer of Employment, except as
specifically set forth in this Agreement, in return for the consideration
provided for in this Agreement.

 



 

 

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid for all salary, wages, accrued vacation, commissions, restricted stock
units, and any and all other benefits due to Employee.

 

4. Release of Claims. In return for the consideration provided for herein,
Employee, on behalf of himself, and his respective heirs, family members,
executors, and assigns, hereby fully and forever releases the Company and its
respective officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agrees not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that he may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,

 

(a)     any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship,
compensation or benefits earned or received during that employment;

 

(b)     any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
defamation; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(c)     any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the California Fair Employment and Housing Act, the California Labor Code, the
Maryland Wage Payment and Collection Law, and Maryland Wage and Hour law;

 

(d)     any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(e)     any and all claims for attorneys' fees and costs.

 

The Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement, any rights that provide for Employee’s indemnification or advancement
of expenses pursuant to (i) the Company’s charter or bylaws, (ii) any previously
entered into indemnification agreement or (iii) insurance policy nor to any
obligations that may not be legally released.

 



 2 

 

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA") as amended by the Older Workers Benefit
Protection Act (“OWBPA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA/OWBPA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release agreement is in addition to any consideration
to which Employee was already entitled. Employee further acknowledges that:

 

(a)     he has been advised by this writing that he should consult with an
attorney prior to executing this Agreement;

 

(b)     he has at least forty-five (45) days within which to consider this
Agreement;

 

(c)     he has at least seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; and

 

(d)     this Agreement shall not be effective until the revocation period has
expired.

 

6. Civil Code Section 1542. Employee understands and agrees that this Agreement
is intended to include all claims, if any, which he may have against the
Company, including those which he does not now know or suspect to exist in his
favor against the Company, and that this Agreement extinguishes those claims as
well. Accordingly, Employee specifically waives any rights which may accrue or
arise under the provisions of California Civil Code section 1542 which provides
as follows:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other similar statute of the State
of Maryland or other law or common law principles of similar effect.

 

7. Confidentiality. Except as applicable by United States Securites and Exchange
Laws, the Parties hereto each agree to use their best efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as "Settlement Information"). Each Party hereto agrees to take every
reasonable precaution to prevent disclosure of any Settlement Information to
third parties, and each agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information. The Parties hereto agree to
take every precaution to disclose Settlement Information only to those
employees, officers, directors, attorneys, accountants, governmental entities,
and family members who have a reasonable need to know of such Settlement
Information.

 



 3 

 

8. Non-Disclosure. Employee agrees that during the course of his work for
Company, he has had access to confidential and proprietary information and trade
secrets, all of which has been developed or compiled by Company at its expense
(collectively “Trade Secrets”). For purposes of this Agreement, Trade Secrets
shall include all information in whatever form, pertaining in any manner to the
business of Company, including but not limited to (i) all client/customer lists
or databases and all lists or other compilations containing client, customer or
vendor information; (ii) information about products, proposed products,
research, product development, techniques, processes, costs, profits, markets,
marketing plans, strategies, forecasts, sales and commissions; (iii) plans for
the future development and new product concepts; (iv) all manufacturing
techniques or processes, documents, books, papers, drawings, models, sketches,
computer programs, databases , and other data of any kind and description,
including electronic data recorded or retrieved by any means; (v) the
compensation and terms of employment of other employees; (vi) all other
information that has been or will be given to Employee in confidence by Company
(or any affiliate of it that might be formed); and (vii) software in various
stages of development, designs, drawings, specifications, techniques, models,
data, source code, algorithms, object code, documentation, diagrams, flow
charts, research development, processes and procedures. Trade Secrets also
include any information described above which Company obtains from another party
and which Company treats as proprietary or designates as Trade Secrets. Employee
shall continue to maintain the confidentiality of all Trade Secrets and any
other confidential and proprietary information of the Company and shall continue
to comply with the terms and conditions of the Confidentiality Agreement between
Employee and the Company. Employee shall return to the Company any and all
property, materials, documents, and confidential and proprietary information in
his possession to the Company within five business days from the Effective Date
of this Agreement. Employee further agrees that he will hold in confidence, and
will not use, publish, remove, summarize, nor disclose to anyone other than
Company, directly or indirectly, any Trade Secrets without the prior written
consent of Company. Employee understands that he continues to be bound by the
terms of the Confidentiality Agreement he signed at the time of his hire by the
Company, and will continue to comply with all of its provisions.

 

9. Return Of Personal Property. Employee acknowledges his responsibility to
return all personal property belonging to Company including, but not limited to,
office keys, files and forms (both hard copy and electronic), cell phones,
computers, credit cards, office equipment, electronic storage media, and all
passwords utilized in accessing data on the Company’s computer systems.
Employee’s acceptance of the consideration described in this Agreement is
Employee’s representation that he has returned all of Company’s property and has
retained none. Employee’s execution of this Agreement is Employee’s
representation that he has removed from the Company’s premises all of his
personal property and that Company has retained no such property.

 



 4 

 

10. Non-Disparagement. Employee will not make, orally or in writing, any
disparaging comments or statements about the Company, its services, its
products, its work, the members of its Board of Directors, its officers or its
employees. The Company shall direct that the members of its Board of Directors
and executive management team shall not make, orally or in writing, during the
period of their respective service as a Director or employment by the Company,
any disparaging comments or statements about Employee externally.

 

11. Cooperation with Law Enforcement. Notwithstanding any other provisions of
this Agreement, nothing in this Agreement is intended to prohibit either Party
from exercising any non-waivable rights, from cooperating with any appropriate
state, federal or local governmental agency in a proceeding to investigate or
enforce anti-discrimination laws or other applicable laws, nor complying with
any obligation to testify in any legal or administrative proceeding

 

12. Employment Verification. In the event that the Company receives an inquiry
as to Employee’s employment with the Company, and consistent with the Company’s
current practices, the Company will only provide dates of employment, position
and salary.

 

13. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of potential or disputed
claims. No action taken by the Parties hereto, or either of them, either
previously or in connection with this Agreement shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims which were or could be
made or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever on the part of either party.

 

14. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, the employment relationship, and
any of the matters herein released, shall be subject to binding arbitration
before the American Arbitration Association under its Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. The Parties agree
that in any such arbitration, the Employee will be required to pay for the
expenses of the American Arbitration Association only up to the amount that the
Employee would pay to initiate an action in the state court of the State of
Maryland. In all other respects, the Parties will each bear their own costs in
the arbitration. The Parties agree that the prevailing party in any arbitration
shall be entitled to enforce the arbitration award in any court of competent
jurisdiction, including but not limited to by seeking injunctive relief. The
Parties agree that Arbitrator will enter a reasoned decision, setting forth all
facts and law upon which the decision is based, and shall have the authority to
order any relief recoverable by law, including, but not limited to, awarding the
prevailing party in any arbitration its reasonable attorney's fees and costs.

 

15. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 



 5 

 

16. No Representations. Neither party has relied upon any representations or
statements made by the other party hereto which are not specifically set forth
in this Agreement.

 

17. Severability. In the event that any provision in this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, the remainder of this Agreement shall continue in full force and effect
without said provision.

 

18. Entire Agreement. This Agreement and the documents referenced in this
Agreement represent the entire agreement and understanding between the Company
and Employee concerning Employee's separation from the Company, and supersedes
and, except as specifically described in this Agreement, replace any and all
prior agreements and understandings concerning Employee's relationship with the
Company and his compensation by the Company.

 

19. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the President of the Company.

 

20. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland, except with regard to Section 6 which shall be governed by the laws of
the State of California, without regard to its choice of law provisions.

 

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 



 6 

 





22. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a)     They have read this Agreement;

 

(b)     They have had the opportunity to be represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice;

 

(c)     They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d)     They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 



      EMPLOYEE         Dated   May 3, 2017   By       Jonathan Lloyd Jones, an
individual                       COMPANY NEURALSTEM, INC.        
Dated:________, 2017   By       Richard J. Daly, President and CEO



 





 

7

